Citation Nr: 0420565	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection  for a right ankle 
disorder.

2.  Entitlement to service connection  for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
a right knee disorder and a right ankle disorder.


FINDINGS OF FACT

1.  A right ankle disorder was not shown to be present in 
service nor was arthritis of the right knee demonstrated 
within the first post-service year; there is no competent 
medical evidence attributing current right knee degenerative 
arthritis to military service.  

2.  A right knee disorder was not shown to be present in 
service nor was arthritis of the right ankle demonstrated 
within the first post-service year; there is no competent 
medical evidence attributing current right ankle degenerative 
arthritis to military service.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A right knee disorder was not incurred in or aggravated 
by service nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An pre-entrance physical examination was performed in July 
1966.  The veteran reported foot trouble.  The assessment was 
tinea pedis.  

A service department treatment entry of June 1969 reflects 
that the veteran sprained the left ankle.  However, service 
medical records make no reference to pathology or trauma of 
the right ankle or right foot.  As well, they make no 
reference to pathology or trauma of the right knee.

An examination was performed in October 1969 for service 
separation.  The veteran denied foot trouble or "trick" or 
locked knee.  The feet and lower extremities were evaluated 
as normal.

VA x-ray examination of the veteran's right ankle in January 
1993 showed mild degenerative osteoarthritis.  X-rays of his 
knees in March 2000 revealed bilateral tri-compartmental 
osteoarthritis.  

VA medical records, dated from 1993 to 2003, reflect the 
veteran's treatment primarily for conditions that are not the 
subjects of this appeal.  Additionally, he was treated for 
bilateral knee pain.  The medical records contain no opinion 
about the etiology of arthritis of either the right ankle or 
right knee.

An original claim for compensation was received in July 2002.  
The veteran related that he had sprained the right ankle in 
service around August 1968 and that he had developed a right 
knee condition around 1993 secondary to the right ankle 
sprain.  

Added to the claims file were records of the veteran's 
treatment during 2002 at Uniondale Hospital.  He received 
care for conditions that are not the subjects of this appeal.  

A VA orthopedic examination was performed in October 2002.  
The veteran reported a right ankle sprain in service in 
August 1968.  The examiner, who had reviewed the veteran's 
service medical records, noted the episode of left ankle 
sprain, but added that a search of those records disclosed no 
right ankle sprain.  The veteran indicated that he began to 
experience knee symptoms in 1995, involving the right knee 
more than the left knee.  The examiner referred to a 
March 2000 VA medical record indicating that the veteran 
complained of bilateral knee pain; he then weighed 340 
pounds.  Clinical inspection of the knees and ankles was 
performed.  X-ray examination of the knees showed 
degenerative changes; no fracture or dislocation of either 
knee was seen.  X-ray examination of the ankles showed 
degenerative changes of both talotibial joints; no fracture 
or dislocation of either knee was seen.  The diagnoses 
included degenerative arthritis of the right ankle related to 
right ankle sprain in the service (if right-sided injury can 
be substantiated); and degenerative arthritis of both knees 
due to obesity-not related to ankle injury.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in 
August 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release so that VA could request medical treatment 
records from private medical providers.  He was also told 
that he could obtain private medical records himself and send 
them to VA.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a private medical source have also been obtained.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC's what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the August 2002 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's October 2002 decision initially 
adjudicating his claims.  So that VCAA letter complied with 
the sequence of events (i.e., letter before denial) 
stipulated in the Pelegrini decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If arthritis was manifested to a degree of at 
least 10 percent within one year after service, it shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

At the outset, the Board recognizes that the veteran 
complained of "foot trouble" when he was examined for 
entrance into military service.  However, his foot trouble 
was found referable to tinea pedis, a fungal infection of the 
feet, popularly known as "athlete's foot."  The veteran is 
seeking service connection for residuals of a right ankle 
sprain, not tinea pedis or any skin condition involving the 
right foot.  Accordingly, the issue on appeal is confined to 
service connection for a musculoskeletal condition of the 
right ankle.

Although the veteran now recalls spraining his right ankle in 
service, no such occurrence is substantiated by his service 
medical records.  A right ankle disorder, diagnosed as 
arthritis, was first objectively confirmed many years after 
he had completed military service - beyond the one-year 
presumptive period.

Absent probative evidence of a precipitating injury in 
service, as alleged, there simply is no basis for granting 
service connection on the basis of that purported injury 
because - for all intents and purposes - the injury did not 
occur.  Consequently, there can be no resulting disability.  
Indeed, the VA examiner expressly acknowledged as much, 
stating that his opinion was only favorable "if right-sided 
injury [in service] can be substantiated."  And it has not 
been proven, despite the veteran's contentions to the 
contrary.

Service medical records also are negative for any right knee 
disorders, and it is not otherwise contended.  Rather, the 
veteran claims that his right knee disorder resulted from 
stresses placed on the right knee because of his right ankle 
disorder.  So in effect, he is seeking service connection for 
a right knee condition as secondary to a right ankle 
disorder.  See 38 C.F.R. § 3.310(a) indicating that 
service connection is permissible for conditions that are 
proximately due to or the result of a service-connected 
disability.  See, too, Allen v. Brown, 7 Vet. App. 439 (1995) 
indicating this includes situations where a service-connected 
disability has permanently aggravated a nonservice-connected 
condition.  But compensation is only payable for the degree 
of disability attributable to the aggravation.  So a grant of 
secondary service connection for a right knee disorder 
requires that service connection first be established for a 
right ankle disorder.  And as discussed above, the evidence 
does not support a grant of service connection for a right 
ankle disorder.  Furthermore, the medical evidence actually 
shows that the veteran's right knee disorder, classified as 
arthritis, and first confirmed many years after service, 
developed secondary to his obesity - which is not service 
connected.



The veteran's unsubstantiated lay assertion is the only 
evidence linking a right ankle disorder to military service 
or linking a right knee disorder to a right ankle disorder.  
There is no indication from the record that the veteran has 
medical training or expertise.  As a layman, he is not 
competent to offer a medical opinion regarding the etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No competent medical evidence has been presented 
showing that either a right ankle disorder had its onset in 
service or that a right knee disorder is attributable to a 
disorder for which service connection might potentially be 
granted.  

For these reasons, the claims for service connection for a 
right ankle disorder and a right knee disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

ORDER

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



